      Case 1-19-43467-cec             Doc 26       Filed 04/14/20   Entered 04/14/20 17:34:34




Alla Kachan, Esq.
Law Offices of Alla Kachan
3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235
Tel.: (718) 513-3145
Fax: (347)342-3156

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                     Chapter 7

Dmitry Tsiarletski a/k/a                                  Case No. 19-43467 (CEC)
Dzmitry Tsiarletski,

                           Debtor.
------------------------------------------------------X

              NOTICE OF MOTION FOR VIOLATION OF AUTOMATIC STAY

        PLEASE TAKE NOTICE that a hearing to consider the above-captioned Debtor’s

Motions for violation of automatic case shall be conducted before the Honorable Carla E. Craig,

United States Bankruptcy Judge, on May 12, 2020 at 11:00 A.M. at the United States Bankruptcy

Court - Eastern District of New York, 271 Cadman Plaza, Brooklyn, New York 11201, Courtroom

3529, or as soon thereafter as counsel can be heard.

        PLEASE TAKE FURTHER NOTICE that any objections to the within Motions must be

in writing and must state with particularity the grounds of the objection. The objection must be

filed with the Clerk of the Bankruptcy Court electronically at www.nyeb.uscourts.gov, and a copy

of the objection must be served upon the undersigned counsel for the debtor so as to be received

no later than seven (7) days before the hearing date.


Dated: Brooklyn, New York                                  /s/ Alla Kachan
      April__, 2020                                        Alla Kachan, Esq.
                                                           Law Offices of Alla Kachan
                                                           3099 Coney Island Avenue, 3rd Floor
                                                           Brooklyn, NY 11235
      Case 1-19-43467-cec             Doc 26       Filed 04/14/20   Entered 04/14/20 17:34:34




Alla Kachan, Esq.
Law Offices of Alla Kachan
3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235
Tel.: (718) 513-3145
Fax: (347)342-3156

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                     Chapter 7

Dmitry Tsiarletski a/k/a                                  Case No. 19-43467 (CEC)
Dzmitry Tsiarletski,

                           Debtor.
------------------------------------------------------X


                      MOTION FOR VIOLATION OF AUTOMATIC STAY

        Dmitry Tsiarletski, the debtor in the above-captioned bankruptcy case (the "Debtor"), by

his counsel, Law Offices of Alla Kachan, P.C, hereby files this Motion for violation of automatic

stay (the “Motion”), and in support thereof avers as follows:

                                             INTRODUCTION

        1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§157(a)-

(b) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before

the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.       On June 5, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code, with the United States Bankruptcy Court for the Eastern

District of New York. See ECF Doc. No. 1.

        3.       The Meeting of Creditors pursuant § 341 was scheduled and held on July 12, 2019.

        4.       On February 20, 2020, DECORREX, LLC filed a Complaint in the Superior Court

of New Jersey against the Debtor (the “Complaint”). The Complaint is attached herein as an
     Case 1-19-43467-cec         Doc 26     Filed 04/14/20    Entered 04/14/20 17:34:34




Exhibit A.

                                     RELIEF REQUESTED

       5.      The automatic stay is one of the most fundamental debtor protections provided by

the Bankraptcy Code. Midlantic Nat’l Bank v. New Jersey Dep’t of Envtl. Prot., 474 U.S. 494, 503

(1986). Under Section 362 of the Code, the filing of bankruptcy petition automatically stays

commencement and continuation of proceedings against the Debtor. 11 U.S.C. § 362(a)(1).

       6.      Congress intended the scope of the automatic stay to be broad to effectuate its

protective purposes. H.R. Rep. No. 95-595 at 340 (1977); S. Rep. No. 95-989 at 49 (1978),

reprinted in 1978 U.S.C.C.A.N. 5987, 6296-97; see also In re Drexel Burnham Lambert Group

Inc., 113 B.R. 830, 836 (Bankr. S.D.N.Y. 1990).

       7.      In the Second Circuit, actions violating the automatic stay are generally void ab

initio. See generally Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 527 (2d Cir. 1994) (citing

48th St. Steakhouse, Inc. v. Rockefeller Grp., Inc., 835 F.2d 427, 431 (2d Cir. 1987)). Further, an

individual debtor injured by a willful violation of the stay can recover actual damages, and in

certain circumstances, punitive damages. See 11 U.S.C. § 362(k)(1).

       8.      Here, the Complaint was filed against the Debtor after the Petition date, June 5,

2020. Upon information and belief, DECORREX LLC was properly informed about the Debtor’s

bankruptcy filing as the Debtor listed DECORREX LLC in the Schedule E of its’ Petition and on

June 7, 2019, the US Bankruptcy Court of the Eastern District served DECORREX LLC, the

Creditor with the Notice of Filing. See ECF Doc. No. 6.

       9.      Additionally, the Creditor, DECORREX LLC mentioned this information in the

Complaint.

       10.     Consequently, the Creditor, notwithstanding having been served by the Court with
      Case 1-19-43467-cec         Doc 26     Filed 04/14/20      Entered 04/14/20 17:34:34




Notice of Filing of a Voluntary Chapter 7 Petition, knowingly and willfully filed a Complaint

against the Debtor after the filing date when the automatic stay was in effect.

       11.     Further, as stated above, a redress for violation of the stay is available under §

362(k)(1), which provides that a debtor injured by a “willful violation” of the automatic stay “shall

recover actual damages, including costs and attorneys’ fees, and, in appropriate circumstances,

may recover punitive damages.” 11 U.S.C. § 362(k)(1).

       12.     A deliberate action that violates the automatic stay, taken while the violator knew

that the stay was in effect, justifies an award of actual damages, with no further showing necessary.

Cyrsen/Montenay Energy Co. v. Esselen Assocs., Inc. (In re Crysen/Montenay Energy Co.), 902

F.2d 1098, 1105 (2d Cir. 1990); In re Robinson, 228 B.R. 75, 80 n.5 (Bankr. E.D.N.Y. 1998). The

action itself being deliberate suffices to constitute a willful violation of the stay, even if the fact

that the action would violate the stay was unknown to the offender. See In re Robinson, 228 B.R.

at 80 n.5; In re Olejnik, No. 09-76714-AST, 2010 WL 4366183, at *5 (Bankr. E.D.N.Y. Oct 28,

2010) (citing In re Bresler, 119 B.R. 400, 402 (Bankr. E.D.N.Y. 1990)).

       13.     In the present case, DECORREX’s knowledge of the pending bankruptcy case is

undisputed. Even if DECORREX LLC believed it was not violating the stay, that fact does not

insulate DECORREX’s actions from being a willful violation under Section 362(k)(1) of the Code.

See 11 U.S.C. § 362(k)(1).

       14.     By this motion the Debtor seeks redress for violation committed by the Creditor in

connection with its action in filing the Complaint in violation of the automatic stay imposed in this

case, pursuant to 11 U. S. C. § 362, by the debtor's bankruptcy.

       15.     In order to protect the Debtor in this case, this Court should impose sanctions

against DECORREX LLC for willful violation of automatic stay.
      Case 1-19-43467-cec        Doc 26     Filed 04/14/20     Entered 04/14/20 17:34:34




       16.     Therefore, as a result of the Creditor's violation of 11 U. S. C. § 362, the Creditor

is liable to the Debtor for actual damages, punitive damages and legal fees under 11 U. S. C. § 105.

       17.     WHEREFORE, the Debtor respectfully requests that an order be entered granting

the relief requested and any other and further relief as this Court may deem just and proper.


Dated: Brooklyn, New York                            Respectfully submitted,
       April 14, 2020
                                                     /s/ Alla Kachan
                                                     Alla Kachan, Esq.
                                                     Law Offices of Alla Kachan, P.C.
                                                     3099 Coney Island Avenue, 3rd Floor
                                                     Brooklyn, NY 11235
                                                     Tel.: (718) 513-3145
